Citation Nr: 0114087	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 452	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1969 
to October 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) regional office (RO) located in Montgomery, 
Alabama.  

As indicated during the recent VA examination, it appears 
that the veteran is raising the issue of service connection 
for tinnitus.  This issue is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board Of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Throughout the current appeal, the veteran has asserted that, 
during his active military duty, he served in the infantry 
and, as such, was exposed to loud, and at times painful, 
noises on a daily basis.  He has further contended that, as a 
result of this in-service exposure to acoustic trauma, he 
developed bilateral hearing loss.  Citing his post-service 
work in financial services, he has specifically denied being 
exposed to loud noises after his discharge from military 
service.  

In the notice of disagreement the veteran explained that, 
during his infantry service, which included OCS he was 
trained in the handling of various weapons, including pistols 
and grenade launchers.  He further noted that not until his 
last period of duty did he become an S-1 clerk typist due to 
his typing skills and military performance.  

A review of the service medical records shows that the 
audiological examination conducted at the time of the 
entrance examination showed a pure tone threshold of 
35 decibels at 4000 hertz in the left ear.  The audiological 
examination conducted in May 1971 at the time of the 
separation examination showed a pure tone threshold of 
30 decibels at 4000 hertz in the left ear.  Hearing loss in 
the left ear was reported. 

Of record is a private examination report dated in January 
2000.  At that time the veteran gave history of noise 
exposure to small arms, mortar, and artillery noise for a 
two-year period in the Army infantry.  He denied any 
occupational noise or hunting following his military service.  
The physician diagnosed sensorineural noise-induced hearing 
loss

In December 2000, the RO requested the VA Medical Center in 
Birmingham, Alabama to furnish a medical opinion concerning 
the etiology of the hearing loss.  Apparently, the claims 
folder was forwarded to the Board prior to completion of the 
requested action.  It is noted that the representative at the 
RO also did not have an opportunity to review the claims 
folder.  

Accordingly, the is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  

It is requested that the examiner obtain 
a detailed history of in-service and 
post-service noise exposure from the 
veteran.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any right ear hearing loss and 
tinnitus, if diagnosed, are related to 
the veteran's period of active military 
duty.  If hearing loss of the veteran's 
left ear is diagnosed, the examiner 
should render an opinion as to whether 
the veteran's left ear hearing loss was 
present at the time of his entrance into 
active duty.  If yes, the examiner should 
then render an opinion as to whether the 
veteran's pre-existing left ear hearing 
loss underwent a chronic increase in 
severity beyond its natural progression 
during his active service.  A complete 
rationale for all opinions expressed 
should be provided.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for hearing loss of the right 
ear and entitlement to service connection 
for hearing loss of the left ear.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




